       CASE 0:18-cv-02528-SRN-HB Document 55 Filed 10/30/19 Page 1 of 1

                                                                            Marshall H. Tanick, Attorney

                                                                                mtanick@meyernjus.com
                                                                                 Direct: (612) 630-3221




                                          October 30, 2019



Magistrate Judge Hildy Bowbeer                          Via email bowbeer_chambers
United States District Court                            @mnd.uscourts.gov and ECF Filing
632 Federal Building
316 North Robert Street
St. Paul, MN 55101

       Re:     Michelle Jacobson v. County of Chisago and Richard Duncan
               Court File No.: 18-CV-02528-SRN-HB

Dear Magistrate Judge Bowbeer:
Here is an update on the Richard Duncan criminal proceeding in Anoka County District Court
following the latest hearing on Tuesday, October 14th.

A pre-trial has been scheduled for January 9, 2020; trial is scheduled for February 3rd.

I will continue to keep the Court apprised of developments.

Thank you for your consideration.

                                               Respectfully submitted,
                                               MEYERS NJUS TANICK


                                               /s/ Marshall H. Tanick
                                               Marshall H. Tanick
                                               Attorney at Law

Cc: Dyan Ebert
    Leslie Lienemann



                  Minneapolis | Chicago | Southfield | Milwaukee
          Meyer Njus Tanick, P.A. | 330 Second Avenue South, Suite 350 | Minneapolis, MN 55401
                      www.meyernjus.com | P: (612) 341-2181 | F: (612) 337-5894
